DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amended independent claim 1 includes all the limitations of claim 9.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-2, 6-10 is rejected under 35 U.S.C. 103 as being unpatentable over Kelkar et al (US Publication No. 2012/0290255) in view of Utsumi et al (US Publication No.2019/0207051) and Tu et al (US Publication No.2015/0028360).


    PNG
    media_image1.png
    338
    546
    media_image1.png
    Greyscale

	Regarding claim 1, Kelkar discloses a manufacturing method of an optical module Fig 4, comprising: disposing a light emitting device ¶0011 Fig 4, 404 and a sensor Fig 4, 406 on a substrate Fig 4, 420; forming a first encapsulation portion Fig 4, 428 on the light emitting device Fig 4, 404 and a second encapsulation portion Fig 4, 426 on the sensor Fig 4, 406; forming a shielding layer Fig 4, 430 on the first encapsulation portion Fig 4, 428 and the second encapsulation portion Fig 4, 426; and removing a part of the shielding layer Fig 4, 430, the first encapsulation portion Fig 4, 428 and the second encapsulation portion Fig 4, 426 in a direction Fig 4, 401c, so as the first encapsulation portion Fig 4, 428 and the second encapsulation portion Fig 4, 426 being exposed from the shielding layer  Fig 4, 401c and Fig 4, 401d. Kelkar discloses all the limitations but silent on the protrusion. 
Whereas Utsumi discloses wherein the step of forming the first encapsulation portion Fig 12, 51 and the second encapsulation portion Fig 12, 52 further comprises: forming a first protrusion on the first encapsulation portion and a second protrusion on the second encapsulation portion Fig 12. Kelkar and Utsumi are analogous art because they are directed to optical devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kelkar because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the Kelkar’s device to improve the light coming in and out of the device ¶0005-0006. Kellar and Utsumi disclose all the limitations except the shape of the encapsulation and the shielding layer. 
Whereas Tu discloses the two top surfaces of the shielding layer are the same as a top exposed surface of the first encapsulation portion and a top exposed surface of the second encapsulation portion Fig 2. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the Kelkar’s device to provide better control of the light coming in and out of the device.
Regarding claim 2, Kelkar discloses all the limitations except for the third encapsulation portion. Whereas Utsumi discloses an optical module comprising a step of: forming a third encapsulation portion Fig 39, 88 on an exposed surface of the first encapsulation portion Fig 39,85. Therefore it would have been obvious to one having 
Regarding claim 6, Kelkar discloses wherein the step of forming the first encapsulation portion and the second encapsulation portion further comprises molding a resin on the light emitting device, the sensor and the substrate ¶0014 and then cutting the resin and the substrate ¶0015 to form a gap among the first encapsulation portion, the second encapsulation portion, and the substrate ¶0015.
Regarding claim 7, Kelkar discloses wherein the step of forming the shielding layer further comprises forming the shielding layer on surfaces of the first encapsulation portion, the second encapsulation portion and the substrate Fig 2C.

    PNG
    media_image2.png
    404
    496
    media_image2.png
    Greyscale

Regarding claim 8, Utsumi discloses a step of: forming a third encapsulation portion on the shielding layer, the gap, a top exposed surface of the first encapsulation portion, the top exposed surface of the second encapsulation portion and the substrate Fig 39.
Regarding claim 9, Kelkar discloses all the limitations except for the arrangement of the shielding layer and the encapsulation layer. Whereas Tu discloses wherein a top surface of the shielding layer is the same as a top exposed surface of the first encapsulation portion and the top exposed surface of the second encapsulation portion Fig 3D.
Regarding claim 10, Kelkar and Tu disclose all the limitations except for the lens. Whereas Utsumi discloses wherein an optical lens is formed on the top exposed surface .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kelkar et al (US Publication No. 2012/0290255) in view of Utsumi et al (US Publication No.2019/0207051) and Tu et al (US Publication No.2015/0028360) and in further view of Yu et al (US Patent No. 10,566, 467).
	Regarding claim 4, Kelkar, Utsumi and Tu disclose all the except for the forming of the layers on top of the dome surface. Whereas Yu discloses wherein the step of forming the shielding layer further comprising: forming the shielding layer on the first protrusion and the second protrusion in accordance with shapes of the first encapsulation portion with the first protrusion and the second encapsulation portion with the second protrusion so as to form a continued profile on the first encapsulation portion and the second encapsulation portion, and areas of the first protrusion and the second protrusion are the same or less than the areas of the first encapsulation portion and the second encapsulation portion respectively Fig 6A. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the method of Li and incorporate the arrangement of Yu for ease in manufacturing process and cost.

Allowable Subject Matter
Claims 11-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration of Applicant’s response filed on December 7, 2020, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “removing a first portion of the shielding layer corresponding to a position of the light emitting device and a second portion of the shielding layer corresponding to a position of the sensor so as to expose a part of the ultraviolet block layer on the first encapsulation portion corresponding to the position of the light emitting device and another part of the ultraviolet block layer on the second encapsulation portion corresponding to the position of the sensor, respectively”, as recited in independent claim 11.
Claims 12-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811